Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13 -23 are allowed.
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Claim 1 has been amended. Claims 1-23 are pending. 

Response to Arguments
Applicant's arguments filed 11/5/2020 have been fully considered but they are not persuasive.
On pages 8 – 10, Applicant(s) argue: 


    PNG
    media_image1.png
    360
    482
    media_image1.png
    Greyscale
  

Examiner respectfully disagrees. 
Examiner agrees with Applicant(s) that Wang generally relates to a camera system for use with a vehicle and that Wang does not explicitly disclose the first and second ranges. Hence, examiner incorporated Nuemann for teaching that limitation. To begin with, the claim language covers a multitude of arrangements besides what is disclosed by the specification. More specifically, the claims are directed to a split section and a split body with respect to a camera detection axis where the areas on the left and on the right of the center detection axis and extending outward towards the boundary of the assembly are part of the fixed body. Examiner notes there are at least one different arrangement that the claim covers which is not part of the disclosure. For example, an arrangement where a region extending from the center detection axis up to either right or left boundary is one interpretation. Therefore, since the claim does not well define the boundaries of the fixed and split body, the two regions as . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub 2015/0015713) in view of Neumman (Pub 2007/0041725) in view of Kang (Pub 20190064636).
Regarding claim 1, Wang discloses vehicle vision system with light baffling system comprising: 
a sensor bracket comprising, (fig 23): 
	a sensor hood extending in a detecting direction from a side of a detection unit of an external field-detecting sensor configured to detect electromagnetic waves, (362 fig 23) and
surrounding a detection space through which a detection center axis of the detection unit passes, (space between 124 and 102 fig 12A 12B) 
wherein the sensor hood comprises 
	a front surface-forming section that forms a flat front surface facing the detection space, (edge of 362 opposite 362e end fig 23); 
where a direction perpendicular to the detecting direction in the front surface when seen in a plan view is referred to as a surface width direction, a direction perpendicular to the surface width direction in the front surface when seen in a plan view is referred to as a surface forward/rearward direction, and a direction perpendicular to the surface width direction and the surface forward/rearward direction is referred to as a height direction, (fig 23, height is 

However, the front surface-forming section comprises 

a fixed body including a part of the front surface and
a split body including another part of the front surface and configured to be separable from the fixed body, , when seen from the height direction, a split section between the fixed body and the split body divides the front surface into a first range including the detection center axis in the surface width direction and a second range that avoids the detection center axis, and the first range is disposed at the same height as the second range in the height direction or disposed closer to the detection center axis than the second range is not explicitly disclosed.

In a similar field of endeavor, Neumann discloses camera arrangement for a motor vehicle comprising a fixed body including a part of the front surface and a split body including another part of the front surface and configured to be separable from the fixed body, , when seen from the height direction, a split section between the fixed body and the split body divides the front surface into a first range including the detection center axis in the surface width direction and a second range that avoids the detection center axis, (light transmitting body of two parts Para. [0011]; Para. [0038] and multipart Para. [0049] and fig 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
		
	The combination thus far does not disclose the first range is disposed higher than the second range in a height direction and disposed closer to the detection center axis than the second range. 
	In a similar field of endeavor, Kang discloses vehicle driver assist system comprising the first range is disposed higher than the second range in a height direction and disposed closer to the detection center axis than the second range, (fig 11, textured surface 80 when assembled adds an extra layer on top of element 46’’ thereby making the textured surface closer to camera lens in height direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang by incorporating the teachings of Kang for the common purpose of reducing glare.

Regarding claim 2, Wang discloses wherein the front surface comprises a reflected wave-reducing structure configured to reduce reflected waves that reach the detection unit, (Para. [0005]).  

Regarding claim 7, Wang discloses wherein a recess section is formed in the split body on a side of the back surface that is a surface opposite to the front surface, (362e fig 23).  



Regarding claim 9, Wang discloses wherein the functional part is a heater configured to increase a temperature in the detection space, (Para. [0080]).  

Regarding claim 10, Wang discloses wherein the sensor hood is disposed with the front surface directed upward, (Fig 9).  


Regarding claim 11, Wang discloses wherein the sensor hood comprises a side surface-forming section that forms a side surface standing upward from an end portion of the front surface in the surface width direction, and a curved surface having a recessed shape and connecting the front surface and the side surface is formed in a corner section between the front surface-forming section and the side surface-forming section, (element 80 fig 9).  

Regarding claim 12, Wang discloses wherein the front surface and the curved surface are provided with a reflected wave-reducing structure configured to reduce reflected waves that reach the detection unit, (element 80 fig 9 and element 78 fig 9).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422